IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
KEVIN WILLIAMS,
Plaintiff Case No. 1:18-cv-00098 (Erie)

SUSAN PARADISE BAXTER
UNITED STATES DISTRICT JUDGE

vs.

RICHARD A. LANZILLO

UNITED STATES MAGISTRATE JUDGE
SUPT. OVERMYER, OBLANDER,
SAWTELLOE, BLICHA, GUSTAFSON
RIETTENHOUSE, MAHONEY,
TERMAINE, TREVOR WINGARD,
GINA, AND PATRICA PETERSON,

>

ORDER REGARDING MOTIONS FOR
SUMMARY JUDGMENT

Defendants

Nee Ne Ne Ne Ne Oe Ne fe fe fe ee ee ae

Plaintiff and Defendants have both filed Motions for Summary Judgment in his matter. See
ECF No. 53; ECF No. 62. And both parties have filed Concise Statements of Undisputed Fact
supporting their motions, in accordance with our Local Rules. See ECF No. 54; ECF No. 64; see also
LCvR 56(B)(1). However, neither party filed a Response Concise Statement, as contemplated by
LCvR 56(C)(1) (a-c). Such Responses are “unequivocally require[d]” under our local rules and the
failure to file a Responsive Concise Statement can result in the opposing patty’s statements being
admitted as undisputed. See Cuppett v. Rite Aid of Penna., 2019 WL 5310578, *1 n.1 (W.D. Pa. Oct. 21,
2019); LCvR 56(E).

In light of this failure to comply, the Court now grants each party an additional seven (7)
days to file their Responsive Concise Statements. These Responsive Statements are to be filed on or
before Tuesday, January 14, 2020. Pursuant to our Local Rules such statements must respond to
each numbered paragraph in the moving party’s Concise Statement of Material Facts by:

a. admitting or denying whether each fact contained in the moving partty’s
Concise Statement of Material Facts is undisputed and/or material;

1
b. setting forth the basis for the denial if any fact contained in the
moving patty’s Concise Statement of Material Facts 1s not admitted
in its entirety (as to whether it is undisputed or material), with appropriate
teference to the record (See LCvR 56.B.1 for instructions regarding format
and annotation); and

Cc. setting forth in separately numbered paragraphs any other material facts that
ate allegedly at issue, and/or that the opposing party asserts are necessary for
the Coutt to determine the motion for summary judgment.

See LCvR 56(C)(1) (a-c). The Court is, sua sponte, including a copy of Local Rule 56 and a copy of

the Defendant’s Concise Statement of Material Facts with the copy of this order sent to the Plaintiff

La Ze

RICHARD A. LANZILLO
United States Magistrate Judge

at his address of record.

yt
So ordered this 7! day of January, 2020.
